UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1306


MAMADOU ALPHA BARRY,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 17, 2013               Decided:   October 29, 2013


Before WILKINSON, AGEE, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexander J. Segal, GRINBERG & SEGAL, P.L.L.C., New York, New
York, for Petitioner. Stuart F. Delery, Acting Assistant
Attorney General, Daniel E. Goldman, Senior Litigation Counsel,
Puneet Cheema, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mamadou Alpha Barry, a native and citizen of Guinea,

petitions for review of an order of the Board of Immigration

Appeals      affirming     without      opinion      the     Immigration      Judge’s

decision finding Barry ineligible for adjustment of status as an

alien who knowingly made a frivolous application for asylum.

Based   on    our   review      of    the    record,    we    conclude      that   the

preponderance of the evidence supports the agency’s finding that

Barry filed a frivolous asylum application.                   See Matter of Y-L-,

24 I. & N. Dec. 151, 157 (B.I.A. 2007).                      Accordingly, we deny

the petition for review.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     this   court       and   argument    would   not    aid   the

decisional process.



                                                                  PETITION DENIED




                                            2